          Case 6:19-cv-00556-AA               Document 203     Filed 04/28/21   Page 1 of 16




GREGORY A. CHAIMOV, OSB #822180
gregorychaimov@dwt.com
DAVIS WRIGHT TREMAINE LLP
1300 SW Fifth Avenue, Suite 2300
Portland, OR 97201
Tel: (503) 241-2300

MARCIA ROBINSON LOWRY (pro hac vice)
mlowry@abetterchildhood.org
DAWN J. POST (pro hac vice)
dpost@abetterchildhood.org
ANASTASIA BENEDETTO (pro hac vice)
abenedetto@abetterchildhood.org
AARTI IYER (pro hac vice)
aiyer@abetterchildhood.org
A BETTER CHILDHOOD
355 Lexington Avenue, Floor 16
New York, NY 10017
Tel: (646) 795-4456

EMILY COOPER, OSB #182254
ecooper@droregon.org
THOMAS STENSON, OSB #152894
tstenson@droregon.org
DISABILITY RIGHTS OREGON
511 SW 10th Avenue, Suite 200
Portland, OR 97205
Tel: (503) 243 2081

PAUL C. SOUTHWICK, OSB #09141
paul@paulsouthwick.com
PAUL SOUTHWICK LAW LLC
8420 N Ivanhoe St.
Portland, OR 97203
Tel: (503) 806 9517

Attorneys for Plaintiffs
                                    UNITED STATES DISTRICT COURT

                                           DISTRICT OF OREGON

                                              EUGENE DIVISION

                                                         Case No. 6:19-cv-00556-AA
WYATT B., et al.,
                                      Plaintiffs,            PLAINTIFFS’ MOTION TO
                                                             EXCLUDE DEFENDANTS’ EXPERT
         v.                                                  TESTIMONY OPPOSING CLASS
KATE BROWN, et al.,                                          CERTIFICATION
                                   Defendants.
                                                             Oral Argument Requested



4853-1003-2103v.1 0201450-000001
          Case 6:19-cv-00556-AA          Document 203            Filed 04/28/21   Page 2 of 16




                                   CERTIFICATE OF COMPLIANCE

         Pursuant to Local Rule 7-1(a), counsel for Plaintiffs conferred with counsel for Defendants

via telephone prior to filing this motion. Defendants’ counsel indicated that Defendants oppose

this motion and intend to file a response.

                                                MOTION

         Plaintiffs move to exclude the expert opinion testimony of Defendants’ expert witnesses,

Dr. Kevin Cahill and Ms. Julie Collins, proffered in support of Defendants’ opposition to

Plaintiffs’ motion for class certification. Plaintiffs contend these expert reports are not relevant or

reliable as required by Federal Rule of Evidence 702 and Daubert v. Merrell Dow Pharm., Inc.,

509 U.S. 579 (1993) and its progeny. The experts lack the qualifications to give the opinions

offered. Additionally, their opinions amount to improper legal conclusions, not evidence to aid

the Court’s determination on class certification. Moreover, Defendants cannot demonstrate that

the methodologies relied upon by these experts are reliable.

                                    PRELIMINARY STATEMENT

         Defendants’ opposition to Plaintiffs’ motion for class certification relies on two expert

reports, neither of which is admissible under Federal Rule of Evidence 702. Defendants’ expert

Dr. Kevin Cahill is a labor economist with no child welfare experience who nevertheless purports

to offer expert opinions and conclusions on whether the Named Plaintiff Children are “typical” or

have “common” needs in the class action context, despite also having no legal training. See ECF

142-1 (filed under seal) (“Cahill Report”). Defendants’ second expert, Ms. Julie Collins, explicitly

indicates that her expert report intends to offer “Commonality and Typicality Findings” for class

certification, see ECF 144-1 (filed under seal) (“Collins Report”), but like Dr. Cahill, Ms. Collins

lacks any training that would qualify her to render that opinion. Regardless, legal conclusions are

Page 2 – PLAINTIFFS’ MOTION TO EXCLUDE DEFENDANTS’ EXPERT TESTIMONY OPPOSING CLASS
CERTIFICATION
4853-1003-2103v.1 0201450-000001           DAVIS WRIGHT TREMAINE LLP
                                         1300 S.W. Fifth Avenue  Suite 2400
                                       Portland, Oregon 97201  (503) 241-2300
          Case 6:19-cv-00556-AA          Document 203            Filed 04/28/21   Page 3 of 16




the purview of the Court, and Dr. Cahill and Ms. Collins’ expert reports are improper vehicles for

Defendants’ legal arguments against class certification. Defendants’ legal arguments must be

contained in their legal brief opposing class certification—not presented through paid “experts.”

         Dr. Cahill and Ms. Collins’ expert reports, moreover, lack relevance to the issue of class

certification, as both experts testified to using casual, varied definitions of legal terms like

“typical.” As explained in full in Plaintiffs’ reply brief in support of class certification filed in

tandem with this motion, “typicality” and “commonality” under Federal Rule of Civil Procedure

23 are specific legal requirements; they may not simply be substituted with colloquial definitions.

Whether the Named Plaintiff Children are “statistically representative,” as Dr. Cahill opines, or

have “similar issues,” as Ms. Collins understands “typical” to mean, is irrelevant to the class

certification determination and Defendants’ experts’ testimony must therefore be excluded.1

         Defendants have also failed to demonstrate how Dr. Cahill is qualified to offer expert

opinions and conclusions on Adoption and Foster Care Analysis and Reporting System

(“AFCARS”) data, or that the methodologies underlying either Dr. Cahill or Ms. Collins’ expert

reports are reliable. Compounding the problem, Defendants repeatedly blocked Plaintiffs from

discovery on those methodologies. Dr. Cahill, for instance, admits to relying heavily on “in-person

communications” with Defendants’ employee Dr. Paul Bellatty for his expert conclusions on the

AFCARS datasets, but Defendants have not permitted Plaintiffs to discover the actual content of

those “in-person communications.” See Cahill Rep. at 9 n.21, 10 n.22, 14 n.30, 15 n.32;

Declaration of Dawn J. Post in Support of Plaintiffs’ Motion to Exclude Defendants’ Experts

(“Post Decl.”), Exs. 1, 2.         Defendants have also blocked Plaintiffs from discovering any


1
  Dr. Cahill also provides random commentary on the language choices of Plaintiffs’ experts that
is plainly outside the scope of appropriate expert opinion testimony and thus has no relevance to
the Court’s class certification determination.

Page 3 – PLAINTIFFS’ MOTION TO EXCLUDE DEFENDANTS’ EXPERT TESTIMONY OPPOSING CLASS
CERTIFICATION
4853-1003-2103v.1 0201450-000001           DAVIS WRIGHT TREMAINE LLP
                                         1300 S.W. Fifth Avenue  Suite 2400
                                       Portland, Oregon 97201  (503) 241-2300
          Case 6:19-cv-00556-AA       Document 203            Filed 04/28/21   Page 4 of 16




communications or documents between Ms. Collins and members of her team, rendering the “case

file review” her expert report derives from methodologically mysterious. See Post Decl., Exs. 1,

2. Defendants have the burden of demonstrating the reliability of their experts’ methodologies,

and by curtailing routine expert discovery, have failed to meet that burden.

         Accordingly, because expert testimony that lacks relevance or reliability is prohibited

under Rule 702, the expert reports of Dr. Kevin Cahill and Ms. Julie Collins must both be excluded.

                                           ARGUMENT

    I.        Legal Standard of Review

         Federal Rule of Evidence 702, which governs the admissibility of expert testimony,

provides that “[a] witness who is qualified as an expert by knowledge, skill, experience, training,

or education” may offer expert testimony if “the expert’s . . . specialized knowledge will help the

trier of fact to understand the evidence or to determine a fact in issue;” “the testimony is based

upon sufficient facts or data;” “the testimony is the product of reliable principles and methods;”

and “the expert has applied the principles and methods reliably to the facts of the case.” Fed. R.

Evid. 702. Rule 702 “clearly contemplates some degree of regulation of the subjects and theories

about which an expert may testify,” and accordingly, as the gatekeeper for expert testimony, this

Court “must ensure that any and all [] testimony or evidence admitted is not only relevant, but

reliable.” Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 589 (1993); see also Kumho Tire

Co. v. Carmichael, 526 U.S. 137, 147 (1999) (noting that the Court’s gatekeeping obligation

applies to all expert testimony). The burden is on the party offering the expert testimony to prove

its admissibility. See Daubert, 509 U.S. at 592 n.10 (citing Fed. R. Evid. 104(a); Bourjaily v.

United States, 483 U.S. 171, 175–76 (1987)).




Page 4 – PLAINTIFFS’ MOTION TO EXCLUDE DEFENDANTS’ EXPERT TESTIMONY OPPOSING CLASS
CERTIFICATION
4853-1003-2103v.1 0201450-000001        DAVIS WRIGHT TREMAINE LLP
                                      1300 S.W. Fifth Avenue  Suite 2400
                                    Portland, Oregon 97201  (503) 241-2300
          Case 6:19-cv-00556-AA        Document 203            Filed 04/28/21   Page 5 of 16




         The requirement that expert testimony “help the trier of fact to understand the evidence or

to determine a fact in issue,” see Fed. R. Evid. 702, “goes primarily to relevance.” Daubert, 509

U.S. at 591. “Expert testimony which does not relate to any issue in the case is not relevant and,

ergo, non-helpful.” Id. (internal citations and quotation marks omitted); see also In re Paoli R.R.

Yard Pcb Litig., 35 F.3d 717, 743 (3d Cir. 1994) (an expert’s testimony “will be excluded if it is

not scientific knowledge for purposes of the case”) (emphasis in original).

         Moreover, “an expert witness cannot give an opinion as to her legal conclusion, i.e., an

opinion on an ultimate issue of law.” Nationwide Transp. Fin. v. Cass Info. Sys., 523 F.3d 1051,

1058, (9th Cir. 2008) (emphasis in original). “This is because opinion testimony that is couched

as a legal conclusion or that merely tells the factfinder what result to reach is not helpful to the

finder of fact.” Sancom, Inc. v. Qwest Communs. Corp., 683 F. Supp. 2d 1043, 1052 (D.S.D. 2010)

(citing Hogan v. American Tel. & Tel. Co., 812 F.2d 409, 411 (8th Cir. 1987); Farmland Indus. v.

Frazier-Parrott Commodities, Inc., 871 F.2d 1402, 1409 (8th Cir. 1989)); see also Hooper v.

Lockheed Martin Corp., 688 F.3d 1037, 1052 (9th Cir. 2012) (holding “matters of law are

inappropriate subjects for expert testimony” and affirming the district court’s exclusion of an

expert report because the “expert opinion consists entirely of improper legal conclusions”).

         While the Supreme Court in Daubert identified several factors to assess whether an expert

opinion is “reliable,” 509 U.S. at 592–95, the list of factors “neither necessarily nor exclusively

applies to all experts or in every case.” Kumho Tire, 526 U.S. at 141. Instead, where appropriate,

a proposed expert’s expertise can be given significant weight in assessing admissibility. See B.K.

v. Faust, No. 15-CV-00185, 2020 U.S. Dist. LEXIS 90245, at *9–10 (D. Ariz. May 21, 2020)

(quoting Kumho Tire, 526 U.S. at 150; citing Fed. R. Evid. 702). Nonetheless, the expert must be

an expert in the relevant field for their testimony to be admissible. See Fed. R. Evid. 702; Jack v.

Page 5 – PLAINTIFFS’ MOTION TO EXCLUDE DEFENDANTS’ EXPERT TESTIMONY OPPOSING CLASS
CERTIFICATION
4853-1003-2103v.1 0201450-000001         DAVIS WRIGHT TREMAINE LLP
                                       1300 S.W. Fifth Avenue  Suite 2400
                                     Portland, Oregon 97201  (503) 241-2300
          Case 6:19-cv-00556-AA         Document 203            Filed 04/28/21   Page 6 of 16




Borg-Warner Morse TEC LLC, No. 17-CV-0537, 2018 U.S. Dist. LEXIS 135424, at *53 (W.D.

Wash. Aug. 10, 2018) (“[A]n expert must be qualified in the field they will testify about.”) (citing

Lucido v. Nestle Purina Petcare Co., 217 F. Supp. 3d 1098, 1103 (N.D. Cal. 2016)). And, expert

testimony is properly excluded where the proponent of the expert testimony “offer[s] little

explanation of the varying methods [the expert] used,” and where the expert “provides no

information concerning his methods” but rather “merely states the conclusions he reached using

those methods.” Keegan v. Am. Honda Motor Co, 284 F.R.D. 504, 517 (C.D. Cal. 2012); see also

General Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997) (noting that a district court need not “admit

opinion evidence that is connected to existing data only by the ipse dixit of the expert”).

    II.       Dr. Cahill and Ms. Collins’ Expert Reports Lack Relevance and Contain
              Impermissible Legal Conclusions

          Both expert reports submitted in support of Defendants’ opposition to class certification

are irrelevant to the Court’s determination on class certification, as both predominantly—and

improperly—focus on the ultimate legal issues of whether Plaintiffs meet Rule 23’s typicality and

commonality requirements. Neither Dr. Cahill nor Ms. Collins are attorneys, as both readily admit,

and both are unfamiliar with class certification’s legal standards. See Post Decl., Ex. 3 (“Cahill

Dep.”) 60:5–10, 78:27–79:5; Post Decl., Ex. 4 (“Collins Dep.”) 113:4–5, 144:3–15, 145:6–16.

Dr. Cahill and Ms. Collins’ opinions on commonality and typicality must therefore be excluded

on that basis. Furthermore, Dr. Cahill’s random commentary on Plaintiffs’ expert reports is plainly

not proper expert testimony and should be excluded as irrelevant to the Court’s class action

analysis.




Page 6 – PLAINTIFFS’ MOTION TO EXCLUDE DEFENDANTS’ EXPERT TESTIMONY OPPOSING CLASS
CERTIFICATION
4853-1003-2103v.1 0201450-000001          DAVIS WRIGHT TREMAINE LLP
                                        1300 S.W. Fifth Avenue  Suite 2400
                                      Portland, Oregon 97201  (503) 241-2300
          Case 6:19-cv-00556-AA           Document 203            Filed 04/28/21   Page 7 of 16




                   1.       Dr. Cahill’s Expert Report Consists of Inappropriate and Erroneous
                            Legal Conclusions on “Commonality” and “Typicality”

          Dr. Cahill states that he was asked by Defendants’ counsel to opine on “the extent to which

foster care children’s needs are common across the State” and “the extent to which the named

plaintiffs are typical of Oregon’s foster care children.” Cahill Rep. at 7. Dr. Cahill ultimately

concludes that “the needs of Oregon’s foster care children are not common across the state.” Cahill

Rep. at 30. Dr. Cahill also concludes “the named plaintiffs are not typical of foster care children

in Oregon generally,” Cahill Rep. at 27, because “they are concentrated in specific geographies

and in specific placement settings, and they have a much higher number of placements than the

typical foster care child in Oregon.”2 Cahill Rep. at 9. But Dr. Cahill is not a lawyer and has no

legal training. Accordingly, he is unqualified to provide expert legal conclusions on typicality and

commonality. Because Dr. Cahill’s expert report “contain[s] numerous legal conclusions,” it may

be properly excluded. Nationwide Transp. Fin., 523 F.3d at 1058; see id. at 1059 (district court

did not err in excluding expert testimony “instructing…on legal issues” where “legal conclusions

not only invaded the province of the trial judge, but constituted erroneous statements of law”); see

also United States v. Brodie, 858 F.2d 492, 496–97 (9th Cir. 1988) (“Experts ‘interpret and analyze

factual evidence. They do not testify about the law because the judge’s special legal knowledge is

presumed to be sufficient . . .’”) (quoting United States v. Curtis, 782 F.2d 593, 599 (6th Cir.

1986)).




2
 In his deposition, Dr. Cahill stated that he focused on these three factors—geography, placement
setting, and number of placements— simply because they “seem like they might be relevant to this
analysis.” See Cahill Dep. 85:15–86:2 (emphasis added).



Page 7 – PLAINTIFFS’ MOTION TO EXCLUDE DEFENDANTS’ EXPERT TESTIMONY OPPOSING CLASS
CERTIFICATION
4853-1003-2103v.1 0201450-000001            DAVIS WRIGHT TREMAINE LLP
                                          1300 S.W. Fifth Avenue  Suite 2400
                                        Portland, Oregon 97201  (503) 241-2300
          Case 6:19-cv-00556-AA          Document 203            Filed 04/28/21   Page 8 of 16




         Dr. Cahill’s legal conclusions on commonality are further irrelevant to the class

certification determination as they are based entirely on whether foster care children’s needs are

common across the state. In his report, Dr. Cahill concludes that “the needs of Oregon’s foster

care children are not common across the state,” Cahill Rep. at 30, because “[they] exhibit

widespread variation across the state with respect to the average time in foster care, the prevalence

of reunification as a case plan, and the prevalence of family placements and pre-adoptive homes.”3

Cahill Rep. at 30. An expert opinion is not the appropriate venue for instructing on the ultimate

legal issues, and Plaintiffs’ reply brief in support of class certification, filed in tandem with this

motion, explains in detail why this interpretation of “commonality” does not have any bearing on

Rule 23’s commonality requirement. See Plaintiffs’ Reply in Support of Motion to Certify as Class

Action (“Plaintiffs’ Reply”) at 8–16.

         Dr. Cahill’s legal conclusions on typicality are similarly irrelevant to the class certification

determination as they are based solely on how the term “typical” is defined in the field of statistics.

See Cahill Rep. at 27. At his deposition, Dr. Cahill added that he was using the word “typical”

analogously to “representative.” Cahill Dep. 79:6–80:16. See also id. 80:17–81:6, 82:3–16. As

explained in more detail in Plaintiffs’ reply brief in support of class certification, Dr. Cahill’s

interpretation of “typical” to mean “statistically representative” has no bearing on Rule 23’s

typicality requirement. See Plaintiffs’ Reply at 18–19.

         Accordingly, Dr. Cahill’s opinions lack any relevance to Rule 23’s commonality and

typicality requirements and fail to “assist the trier of fact to understand the evidence or to determine

a fact in issue.” See Fed. R. Evid. 702. Therefore, they must be excluded.



3
  Dr. Cahill, an economist with no significant child welfare knowledge, does not articulate his
reason for selecting these factors.

Page 8 – PLAINTIFFS’ MOTION TO EXCLUDE DEFENDANTS’ EXPERT TESTIMONY OPPOSING CLASS
CERTIFICATION
4853-1003-2103v.1 0201450-000001           DAVIS WRIGHT TREMAINE LLP
                                         1300 S.W. Fifth Avenue  Suite 2400
                                       Portland, Oregon 97201  (503) 241-2300
          Case 6:19-cv-00556-AA           Document 203            Filed 04/28/21   Page 9 of 16




                   2.       Dr. Cahill’s Report Consists of Irrelevant and Inappropriate Criticism
                            of Plaintiffs’ Experts

         Dr. Cahill dedicates a significant portion of his report—approximately 15 pages—to

attacking the reports of Plaintiffs’ experts. But Dr. Cahill is an economist with no child welfare

experience. Therefore, to the extent that his criticisms of Plaintiffs’ experts Drs. Wilson, Day, and

Puckett surpass the bounds of statistics and economics, they are utterly irrelevant to a Rule 23

determination of class certification because he lacks any relevant qualifications to attack their

reports.4 Indeed, many of Dr. Cahill’s opinions have no relation whatsoever to statistics or

economics, and instead veer into the territory of random musings. For example, Dr. Cahill takes

issue with Plaintiffs’ experts for drawing “strong cause-and-effect conclusions,” Cahill Rep. at 18,

23, and declares Dr. Day’s opinions hyperbolic. Cahill Rep. at 26. Dr. Cahill also opines that the

reports of Drs. Wilson, Day, and Puckett all contain inappropriate advocacy, going so far as to

“question the extent to which their role as an expert is one that is grounded in an objective review

of the facts.” Cahill Rep. at 26. This type of commentary is plainly inappropriate for an expert

opinion. See Davis v. Duran, 277 F.R.D. 362, 370 (N.D. Ill. 2011) (“It is this premise that underlies

the principle that expert witnesses are not allowed to sort out possible conflicting testimony or to

argue the implications of those inconsistencies. That is the role of the lawyer, and it [is] for the

[trier of fact] to draw its own conclusions from the testimony it hears . . . [the expert witness’]

evaluation of claimed inconsistencies will not be helpful to the [trier of fact].”).

         Pointing out these perceived flaws is thus neither within the purview of Dr. Cahill’s

expertise, nor does it “assist the trier of fact to understand the evidence or to determine a fact in

issue.” See Fed. R. Evid. 702. Accordingly, because these opinions lack any relevance to the

Court’s determination on class certification, they must be excluded.



Page 9 – PLAINTIFFS’ MOTION TO EXCLUDE DEFENDANTS’ EXPERT TESTIMONY OPPOSING CLASS
CERTIFICATION
4853-1003-2103v.1 0201450-000001            DAVIS WRIGHT TREMAINE LLP
                                          1300 S.W. Fifth Avenue  Suite 2400
                                        Portland, Oregon 97201  (503) 241-2300
         Case 6:19-cv-00556-AA           Document 203            Filed 04/28/21     Page 10 of 16




                   3.       Ms. Collins’ Expert Report Consists of Inappropriate and Erroneous
                            Legal Conclusions on “Commonality” and “Typicality”

         Ms. Collins explicitly indicates that the purpose of her expert report was to “render an

opinion about whether [the Named Plaintiffs] are typical of children in foster care (typicality) and

whether these 10 cases demonstrate that systemwide deficiencies exist in Oregon’s foster care

system (commonality).” See Collins Rep. at 2. While Ms. Collins does possess child welfare

experience, she is not a lawyer, and has no legal training. See, e.g., Collins Dep. 84:8–9, 104:15–

22, 113:4–5, 144:3–15. She is thus unqualified to offer any expert opinions on typicality and

commonality as used in the class certification context, and her testimony as a result must be

excluded. See Nationwide Transp. Fin, 523 F.3d at 1058 (“an expert witness cannot give an

opinion as to her legal conclusion, i.e., an opinion on an ultimate issue of law”) (emphasis in

original); see also Hooper, 688 F.3d at 1052 (affirming district court’s exclusion of expert report

because the “expert opinion consists entirely of improper legal conclusions”).

         The headings in Ms. Collins’ expert report make clear that she intends to offer

“Commonality and Typicality Findings.” See Collins Rep. at 4. Ms. Collins claims the Named

Plaintiffs’ cases are not “representative,” and therefore do not meet the commonality requirement,

and that typicality is not met because “[t]hese children are not typical of most children who enter

foster care.” Collins Rep. at 4. Ms. Collins’ deposition testimony confirms that her expert report

is “solely related to the issue of typicality and commonality.” See Collins Dep. 80:3–9. She



4
  Notably, Defendants fail to proffer any evidence to suggest that Dr. Cahill has expertise to offer opinions
on the language choice or purported “advocacy” of Plaintiffs’ experts. Such “opinions” are plainly well
outside of his purview as an economist. See Jack, 2018 U.S. Dist. LEXIS 135424, at *53 (noting that “an
expert must be qualified in the field that they will testify about” and disqualifying an expert who had
expertise in one field, but did not have any qualifications or experience in the field in which he was offered
as an expert) (citing Lucido, 217 F. Supp. 3d at 1103). Frankly, it is hard to imagine what expert would
have relevant qualifications to make such scattered commentary, or how such comments could be supported
by any reliable methodology.

Page 10 – PLAINTIFFS’ MOTION TO EXCLUDE DEFENDANTS’ EXPERT TESTIMONY OPPOSING CLASS
CERTIFICATION
4853-1003-2103v.1 0201450-000001            DAVIS WRIGHT TREMAINE LLP
                                          1300 S.W. Fifth Avenue  Suite 2400
                                        Portland, Oregon 97201  (503) 241-2300
         Case 6:19-cv-00556-AA         Document 203            Filed 04/28/21   Page 11 of 16




reiterated that fact 34 times during her deposition. See, e.g. Collins. Dep. 38:4–8 (“[T]he finding

that we were specifically asked to address was related to typicality and commonality”); id. 38:19–

21 (“[W]e focused all of what we were doing specific to typicality and commonality”); id. 78:17–

22 (“We were just looking at the issue of typicality and commonality”). Because Ms. Collins’

expert report “contain[s] numerous legal conclusions,” it should be excluded. See Nationwide

Transp. Fin., 523 F.3d at 1058–59 (district court did not err in excluding expert testimony

“instructing…on legal issues” where “legal conclusions not only invaded the province of the trial

judge, but constituted erroneous statements of law”); see also Brodie, 858 F.2d at 496–97

(“Experts ‘interpret and analyze factual evidence. They do not testify about the law because the

judge’s special legal knowledge is presumed to be sufficient . . . .”’) (quoting Curtis, 782 F.2d at

599).

         Ms. Collins’ interpretation of the word “typicality,” moreover, has no relevance to the class

certification determination. Ms. Collins testified that for the purposes of her expert report,

“typicality” means “that you would expect to see other—lots of other children that would have

similar issue or issues in the context of this review.” See Collins Dep. 143:17–22. But again, as

explained in Plaintiffs’ reply brief (the more appropriate venue for such legal arguments), Rule

23’s typicality requirement does not concern whether “lots of other children” have “similar

issues”—it concerns the similarity of the Named Plaintiff Children’s legal claims. 5 See Plaintiffs’



5
  Additionally, Ms. Collins’ “expert conclusions” on commonality are not only improper legal
conclusions, but also plainly erroneous, and thus irrelevant. As Ms. Collins testified, she could
not recall CWLA ever being retained to be an expert witness on behalf of children in child welfare
litigation. See Collins Dep. 93:13–20. She moreover testified that “ten cases is not sufficient” to
determine commonality. See Collins Dep. 146:4–10. Ms. Collins testified that CWLA would have
needed “700 [cases] if it was 7,000 children” in the foster care population to determine
commonality. See Collins Dep. 146:15–18. Her testimony that there must be 700 Named Plaintiff
Children in order to demonstrate commonality for class certification—in addition to being an
improper legal conclusion—is one that does not comport with class action law.

Page 11 – PLAINTIFFS’ MOTION TO EXCLUDE DEFENDANTS’ EXPERT TESTIMONY OPPOSING CLASS
CERTIFICATION
4853-1003-2103v.1 0201450-000001          DAVIS WRIGHT TREMAINE LLP
                                        1300 S.W. Fifth Avenue  Suite 2400
                                      Portland, Oregon 97201  (503) 241-2300
           Case 6:19-cv-00556-AA        Document 203            Filed 04/28/21   Page 12 of 16




Reply at 19–22. Accordingly, as Ms. Collins’ expert testimony does not “assist the trier of fact to

understand the evidence or to determine a fact in issue,” see Fed. R. Evid. 702, it must be excluded.

    III.      Dr. Cahill’s and Ms. Collins’ Opinions Are Unreliable

           In addition to ensuring that any expert report is relevant, Daubert’s gatekeeping function

requires the Court to exclude unreliable expert opinions. 509 U.S. at 597. The focus in this prong

of the analysis is on the proposed expert’s “principles and methodology, not on the conclusions

that they generate.” Id. at 595. While Defendants’ expert reports should be excluded as irrelevant,

they should also be excluded because Defendants have not proven they are reliable. Notably, Dr.

Cahill is not qualified to testify about child welfare issues. More concerning is that Defendants

have blocked discovery into their experts’ methodologies, and thus cannot demonstrate that either

Dr. Cahill’s or Ms. Collins’ reports are reliable.

                   1. Dr. Cahill is not Qualified to Testify on Child Welfare Issues and Uses an
                      Unreliable Methodology

           Defendants fail to establish that Dr. Cahill possesses the relevant expertise necessary to

offer expert testimony about foster children in Oregon. See generally Cahill Rep. Dr. Cahill is a

Senior Economist at ECONorthwest, and holds advanced degrees not in social work, but in

economics and mathematics. See Cahill Rep., App. A. While Dr. Cahill has previously testified

on “contract disputes” and “enrichment type claims and other profit and loss issues,” see Cahill

Dep. 4:5–17, he does not purport to be an expert in the field of child welfare, as he has limited-to-

no experience in the field. See Cahill Dep. 26:5–28:11, 30:25–31:18, 167:24–168:3.

           Because Dr. Cahill has no direct experience working in child welfare, his report relies on

information about AFCARS and federal reporting requirements provided to him by Dr. Paul

Bellatty, who works for the Defendants as the Director of Office of Reporting, Research, Analytics

and Implementation (ORRAI). See Cahill Rep. at 9 n.21, 10 n.22, 14 n.30, 15 n.32; Cahill Dep.
Page 12 – PLAINTIFFS’ MOTION TO EXCLUDE DEFENDANTS’ EXPERT TESTIMONY OPPOSING CLASS
CERTIFICATION
4853-1003-2103v.1 0201450-000001           DAVIS WRIGHT TREMAINE LLP
                                         1300 S.W. Fifth Avenue  Suite 2400
                                       Portland, Oregon 97201  (503) 241-2300
         Case 6:19-cv-00556-AA         Document 203            Filed 04/28/21   Page 13 of 16




70:8–12. However, Dr. Bellatty testified that he had “very little” experience with AFCARS and

federal reporting requirements, never received any training on it, and that AFCARS had never

been used in any ORRAI research projects. See Post Decl., Ex. 5 (“Bellatty Dep.”) 239:25–244:18.

He thus was unable to directly provide the information relied upon by Dr. Cahill in his report.

Instead, Dr. Bellatty described himself as “the conduit” to finding information related to Dr.

Cahill’s questions, see Bellatty Dep. 246:23–247:5, as he testified, “[Dr. Cahill] knew I didn’t have

the answers and I would have to go to someone else who could get the answers . . . I[] [was] pretty

clear about I’m not knowledgeable about AFCARS data.” Bellatty Dep. 282:18–25.

         Although Dr. Cahill’s report cited in-person and telephone conversations that he had with

Dr. Bellatty as the basis for his opinions, Dr. Cahill testified he could not recall the specifics of

these conversations, nor exactly why he was put into contact with Dr. Bellatty.6 See Cahill Rep.

at 9 n.21, 10 n.22, 14 n.30, 15 n.32; Cahill Dep.70:21–71:2, 186:23–188:2. When confronted with

the fact that Dr. Bellatty is not familiar with AFCARS, Dr. Cahill repeatedly read Dr. Bellatty’s

job title directly from the expert report to justify his misplaced reliance. See Cahill Dep. 98:25–

101:19, 106:17–107:21, 108:19–25. When asked what led Dr. Cahill to believe that Dr. Bellatty

was reliable, Dr. Cahill stated: “presumably, he’s in the position he’s in because of the reliability

of his own credentials,” see Cahill Dep. 110:12–17, and also noted that Dr. Bellatty had once been

a presenter at a workshop that Dr. Cahill attended. See Cahill Dep. 110:12–23.

         Neither Drs. Cahill nor Bellatty were able to definitively identify the ultimate source of the

information that Dr. Cahill relied upon in support of his conclusions regarding AFCARS. See


6
  Dr. Cahill testified that he may have documented his contact with Dr. Bellatty through notes, see
Cahill Dep. 76:21–77:2, 155:3–156:6, however, no such documentation has been provided to
Plaintiffs. Significantly, Defendants also instructed Dr. Bellatty not to answer questions related to
the information provided during the “[i]n-person communications” with Dr. Cahill referenced in
Dr. Cahill’s report. Bellatty Dep. 257:16–258:17, 266:17–22.

Page 13 – PLAINTIFFS’ MOTION TO EXCLUDE DEFENDANTS’ EXPERT TESTIMONY OPPOSING CLASS
CERTIFICATION
4853-1003-2103v.1 0201450-000001          DAVIS WRIGHT TREMAINE LLP
                                        1300 S.W. Fifth Avenue  Suite 2400
                                      Portland, Oregon 97201  (503) 241-2300
         Case 6:19-cv-00556-AA         Document 203            Filed 04/28/21   Page 14 of 16




Bellatty Dep. 249:7–252:4–15; Cahill Dep. 107:4–10. As a result, no showing has been made by

the Defendants to demonstrate reliability under Daubert against which the accuracy of the

substantive information provided may be tested. Dr. Cahill’s lack of experience with child welfare

(the crux of this case) combined with his misplaced reliance on a source who also has no familiarity

with AFCARS renders his testimony unreliable. See Keegan, 284 F.R.D. at 517–18 (excluding an

expert report because there was “minimal explanation of [the expert’s] methodology . . . to assure

the court that it can safely rely on his opinions”). Dr. Cahill’s conclusions should therefore be

excluded.

                   2. Defendants Have Blocked Discovery into Ms. Collins’ Methodology and
                      Cannot Demonstrate Her Methodology is Reliable

         While Ms. Collins, unlike Dr. Cahill, does possess child welfare experience, her expert

report’s conclusions derive from a “case review” of the Named Plaintiffs’ files, the details of which

Defendants have largely concealed from routine discovery. Expert testimony is properly excluded

where the proponent of the expert testimony “offer[s] little explanation of the varying methods

[the expert] used,” and where the expert “provides no information concerning his methods” but

rather “merely states the conclusions he reached using those methods.” Keegan, 284 F.R.D. at

517. Defendants bear the burden of demonstrating the reliability of Ms. Collins’ expert testimony,

and Defendants have failed to meet that burden. See Daubert, 509 U.S. at 592 n.10.

         For instance, Ms. Collins’ expert report states that “the team developed a tool to review the

case files to ensure consistency of the review process.” Collins Rep. at 4; see Collins Dep. 45:12–

48:25, 121:21–122:9. However, Defendants failed to produce the tool and refused to permit

discovery into the methodology. Post Decl., Exs. 1, 2; see also Collins Dep. 47:17–49:23.

Defendants additionally instructed Ms. Collins not to answer questions related to the instructions

she provided other members of the team during the “case review.” See Collins Dep. 62:23–70:20,
Page 14 – PLAINTIFFS’ MOTION TO EXCLUDE DEFENDANTS’ EXPERT TESTIMONY OPPOSING CLASS
CERTIFICATION
4853-1003-2103v.1 0201450-000001          DAVIS WRIGHT TREMAINE LLP
                                        1300 S.W. Fifth Avenue  Suite 2400
                                      Portland, Oregon 97201  (503) 241-2300
         Case 6:19-cv-00556-AA        Document 203            Filed 04/28/21   Page 15 of 16




126:9–127:17. Ms. Collins “provides no information concerning [her] methods,” and accordingly

her conclusions should be excluded due to her failure “to assure the court that it can safely rely on

[her] opinions.” Keegan, 284 F.R.D. at 517–18.

                                          CONCLUSION

         For the reasons set forth above, the Court should preclude Defendants from offering expert

opinions from Dr. Cahill and Ms. Collins in support of their opposition to Plaintiff’s motion for

class certification and exclude their expert reports.

         DATED this 28th day of April, 2021
                                                            DAVIS WRIGHT TREMAINE LLP


                                                         By: s/ Gregory A. Chaimov
                                                           Gregory A. Chaimov, OSB #822180
                                                           gregorychaimov@dwt.com
                                                           1300 SW Fifth Avenue, Ste. 2400
                                                           Portland, OR 97201
                                                           Tel: (503) 241-2300; Fax: (503) 778-5299

                                                            A BETTER CHILDHOOD
                                                            Marcia Robinson Lowry (pro hac vice)
                                                            mlowry@abetterchildhood.org
                                                            Dawn J. Post (pro hac vice)
                                                            dpost@abetterchildhood.org
                                                            Aarti Iyer (pro hac vice)
                                                            aiyer@abetterchildhood.org
                                                            Anastasia Benedetto (pro hac vice)
                                                            abenedetto@abetterchildhood.org
                                                            Erin Gallagher (pro hac vice)
                                                            egallagher@abetterchildhood.org
                                                            355 Lexington Avenue, Floor 16
                                                            New York, NY 10017
                                                            Tel: (646) 795-4456 Fax: (212) 692-0415

                                                            DISABILITY RIGHTS OREGON
                                                            Emily Cooper, OSB #182254
                                                            ecooper@droregon.org
                                                            Thomas Stenson, OSB #152894
                                                            tstenson@droregon.org
                                                            511 SW 10th Avenue, Suite 200
                                                            Portland, OR 97205
                                                            Tel: (503) 243-2081; Fax: (503) 243-1738



Page 15 – PLAINTIFFS’ MOTION TO EXCLUDE DEFENDANTS’ EXPERT TESTIMONY OPPOSING CLASS
CERTIFICATION
4853-1003-2103v.1 0201450-000001         DAVIS WRIGHT TREMAINE LLP
                                       1300 S.W. Fifth Avenue  Suite 2400
                                     Portland, Oregon 97201  (503) 241-2300
         Case 6:19-cv-00556-AA      Document 203            Filed 04/28/21     Page 16 of 16




                                                          PAUL SOUTHWICK LAW LLC
                                                          Paul C. Southwick, OSB #09141
                                                          paul@paulsouthwick.com
                                                          8420 N Ivanhoe St.
                                                          Portland, OR 97203
                                                          Tel: (503) 806 9517

                                                          Attorneys for Plaintiffs




Page 16 – PLAINTIFFS’ MOTION TO EXCLUDE DEFENDANTS’ EXPERT TESTIMONY OPPOSING CLASS
CERTIFICATION
4853-1003-2103v.1 0201450-000001       DAVIS WRIGHT TREMAINE LLP
                                     1300 S.W. Fifth Avenue  Suite 2400
                                   Portland, Oregon 97201  (503) 241-2300
